Citation Nr: 1443858	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression, posttraumatic stress disorder (PTSD), anxiety disorder, and psychosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  It also appears that he had subsequent, unverified, service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for depression and PTSD.  However, the medical evidence of record indicates that, in addition to depression and possible PTSD, the Veteran has also been diagnosed with an anxiety disorder and psychosis, other psychiatric disorders.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the April 2014 Board Hearing Transcript as well as VA treatment records dated from September 2011 through October 2012.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, during the April 2014 Board hearing the Veteran reported that he had been in receipt of Social Security Administration (SSA) disability benefits for the past year.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Furthermore, the Veteran was afforded a VA psychiatric examination in October 2011.  At that time, he was diagnosed with anxiety disorder, NOS (not otherwise specified) and alcohol dependence.  Significantly, it was noted that the criteria for a PTSD diagnosis had not been met.  During this examination, the Veteran reported that he went to a "CD" treatment program in September 1991, while in service, but was not admitted as he was getting out of the Army.  He stated that he thought he needed help with drugs and sought treatment at VA Battle Creek in 1993 and was admitted for CD treatment for 30 days.  He stated that he was not currently in treatment for any psychiatric disorder but participated in a CD treatment program at the VA Medical Center in Detroit in 2009 and completed the program.

With regard to the Veteran's diagnosed psychiatric disorders, the examiner opined that it was less likely than not (less than 50 percent probability) that they were incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for this opinion was:  "BASED ON REVIEW OF THE MEDICAL RECORDS AND THE HISTORY PROVIDED BY THE VETERAN."  

Unfortunately, the Board finds that the October 2011 VA psychiatric examination is inadequate.  While this examiner opined that the Veteran's psychiatric disorders were less likely than not related to her service, the rationale for that opinion was "BASED ON REVIEW OF THE MEDICAL RECORDS AND THE HISTORY PROVIDED BY THE VETERAN." The Board finds that this rationale is not meaningful as it is unclear what particular medical records and history the examiner relied on in making the opinion.  Moreover, since the October 2011 VA examination, the Veteran has been diagnosed with additional psychiatric disorders, including depression and psychosis in October 2012.  Significantly, service connection for psychosis is warranted when there is evidence of psychosis within one year after discharge from military service.  As such, a medical opinion is necessary to determine whether the Veteran manifested a psychosis within one year of his discharge from service in September 1991.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the October 2011 examination is required.

Moreover, a review of the claims file only shows VA treatment records dated from September 2011 through October 2012.  However, as above, during the October 2012 examination, the Veteran reported that he received treatment at VA Battle Creek in 1993 and was admitted for CD treatment for 30 days and also participated in a CD treatment program at the VA Medical Center in Detroit in 2009.  Also, during the hearing, the Veteran reported that he was last treated by VA one year earlier, approximately 2013.  On remand, the AOJ should also attempt to obtain any outstanding VA treatment records relevant to these time periods.   

Also, during the April 2014 Board hearing, the Veteran reported that he joined the Reserves after his active military.  While the Veteran's available service treatment records include a May 1992 quadrennial examination dated after the Veteran's active service (which is indicative of Reserve service), there are no other medical or personnel records in the claims file regarding this claimed service.  It is unclear from the record the extent to which efforts have been made to obtain outstanding service treatment records (STRs) and service personnel records (SPRs) from this period of service.  As such, on remand the AOJ should verify the Veteran's dates of service in the Army Reserves and obtain a complete copy of the Veteran's STRs and SPRs for this period of service.

Finally, during the April 2014 Board hearing, the Veteran reported that he had recently obtained medical insurance and was planning on seeking private medical treatment for his psychiatric symptoms.  On remand, the AOJ should also attempt to obtain any outstanding private treatment records.   

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records regarding his claimed psychiatric disorders and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain the records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits in approximately 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Request all outstanding VA treatment records dated prior to September 2011 (including from VA Battle Creek in 1993 and the Detroit VA Medical Center in 2009) and from October 2012 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Contact the appropriate service department and/or Federal agency to verify the Veteran's dates of service in the Army Reserves.  In addition, obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army Reserve service.  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri. See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

5. Return the claims file to the VA examiner who conducted the Veteran's October 2011 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the October 2011 VA psychiatric examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders (including consideration of the diagnoses of depression and psychosis in an October 2012 VA treatment record) that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  For each diagnosed acquired psychiatric disorder (including consideration of the diagnoses of depression and psychosis in an October 2012 VA treatment record), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's active service; or, was any such disorder caused by any incident or event that occurred during his service.

(C)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his September 1991 service discharge and, if so, to describe the manifestations.

In answering these questions, examiner should address the following:  a May 1992 quadrennial examination report showing a normal psychiatric system; a May 1992 report of medical history wherein the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort;" and an October 2012 VA treatment record wherein the Veteran reported depression for the past 10 years.  

A complete rationale should be provided for all opinions given.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements (to include the Veteran's April 2014 testimony that he first noticed problems sleeping a couple of months after his discharge from service).  The examiner should fully articulate a sound reasoning for all conclusions made.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



